UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04892 Templeton Growth Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2016 Item 1. Schedule of Investments. TEMPLETON GROWTH FUND, INC. Statement of Investments, November 30, 2016 (unaudited) Templeton Growth Fund, Inc. Industry Shares Value Common Stocks 93.7% China 3.2% China Life Insurance Co. Ltd., H Insurance 59,196,000 $ 172,095,816 China Mobile Ltd Wireless Telecommunication Services 4,859,500 53,033,459 a China Telecom Corp. Ltd., ADR Diversified Telecommunication Services 735,230 35,930,690 China Telecom Corp. Ltd., H Diversified Telecommunication Services 123,100,000 59,514,217 Kunlun Energy Co. Ltd Oil, Gas & Consumable Fuels 154,862,700 113,203,873 433,778,055 France 6.5% AXA SA Insurance 5,261,001 123,945,780 BNP Paribas SA Banks 3,237,590 187,961,012 Cie Generale des Etablissements Michelin, B Auto Components 983,269 105,248,912 Credit Agricole SA Banks 16,001,870 180,611,019 Sanofi Pharmaceuticals 2,157,097 173,994,409 Total SA, B Oil, Gas & Consumable Fuels 2,028,544 96,646,544 868,407,676 Germany 6.0% Deutsche Lufthansa AG Airlines 17,570,551 227,645,015 b innogy SE. Multi-Utilities 4,053,200 143,107,287 Merck KGaA Pharmaceuticals 1,255,504 125,793,325 Metro AG Food & Staples Retailing 5,118,650 152,950,686 Siemens AG Industrial Conglomerates 1,418,139 160,213,793 809,710,106 India 0.7% Hero Motocorp Ltd Automobiles 2,089,348 96,453,170 Ireland 1.1% CRH PLC Construction Materials 4,405,095 147,035,021 Israel 2.2% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 7,782,837 293,412,955 Italy 1.8% Eni SpA Oil, Gas & Consumable Fuels 13,163,395 183,310,429 UniCredit SpA Banks 24,747,088 53,030,919 236,341,348 Japan 5.4% Konica Minolta Inc Technology Hardware, Storage & Peripherals 11,948,500 114,088,768 Nissan Motor Co. Ltd Automobiles 16,659,500 153,899,897 Panasonic Corp Household Durables 10,692,400 108,826,596 SoftBank Group Corp Wireless Telecommunication Services 3,084,400 181,021,229 b Toshiba Corp Industrial Conglomerates 42,705,600 158,776,034 716,612,524 Netherlands 4.1% Aegon NV. Insurance 33,582,777 170,765,740 Akzo Nobel NV Chemicals 2,137,090 133,084,812 ING Groep NV Banks 10,583,851 144,135,428 b QIAGEN NV Life Sciences Tools & Services 3,422,165 94,478,409 542,464,389 Portugal 1.0% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels 10,043,160 135,867,348 Russia 1.0% MMC Norilsk Nickel PJSC, ADR Metals & Mining 8,277,611 138,898,313 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 TEMPLETON GROWTH FUND, INC. STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Growth Fund, Inc. (continued) Industry Shares Value Common Stocks (continued) Singapore 1.5% DBS Group Holdings Ltd Banks 8,010,734 $ 98,083,777 Singapore Telecommunications Ltd Diversified Telecommunication Services 40,341,100 106,386,687 204,470,464 South Korea 5.8% Hyundai Motor Co Automobiles 1,688,779 190,743,080 KB Financial Group Inc Banks 4,960,243 177,341,093 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 279,418 414,307,648 782,391,821 Spain 0.8% Telefonica SA Diversified Telecommunication Services 13,589,982 113,089,704 Sweden 2.0% Ericsson, B Communications Equipment 27,684,620 142,565,886 Getinge AB, B Health Care Equipment & Supplies 7,932,270 121,280,641 263,846,527 Switzerland 3.9% Credit Suisse Group AG Capital Markets 9,474,215 125,987,397 b Glencore PLC Metals & Mining 43,875,640 153,278,869 Roche Holding AG Pharmaceuticals 776,328 173,102,742 UBS Group AG Capital Markets 4,479,410 71,242,313 523,611,321 Thailand 0.3% Bangkok Bank PCL, NVDR Banks 8,099,000 35,380,678 Turkey 0.7% b Turkcell Iletisim Hizmetleri AS, ADR Wireless Telecommunication Services 13,558,052 89,483,143 United Kingdom 12.5% BAE Systems PLC Aerospace & Defense 18,181,699 136,563,728 Barclays PLC Banks 56,873,770 153,621,893 BP PLC Oil, Gas & Consumable Fuels 38,118,280 219,058,162 HSBC Holdings PLC Banks 22,392,940 176,249,620 Kingfisher PLC Specialty Retail 23,949,234 105,773,587 Royal Dutch Shell PLC, A Oil, Gas & Consumable Fuels 281,878 7,143,129 Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels 12,827,997 339,918,816 b Serco Group PLC Commercial Services & Supplies 20,717,477 34,464,850 Sky PLC Media 14,718,537 143,781,684 b Standard Chartered PLC Banks 25,427,456 203,899,695 b Tesco PLC Food & Staples Retailing 27,043,025 70,593,645 Vodafone Group PLC Wireless Telecommunication Services 32,708,391 79,327,702 1,670,396,511 United States 33.2% b Allergan PLC. Pharmaceuticals 1,113,979 216,446,120 b Alphabet Inc., A. Internet Software & Services 239,370 185,722,395 American International Group Inc Insurance 3,477,090 220,204,110 Amgen Inc Biotechnology 1,752,960 252,548,947 Apache Corp Oil, Gas & Consumable Fuels 2,875,830 189,660,988 Apple Inc Technology Hardware, Storage & Peripherals 1,322,390 146,150,543 Capital One Financial Corp Consumer Finance 1,852,850 155,713,514 b Celgene Corp Biotechnology 322,940 38,271,619 Cisco Systems Inc Communications Equipment 5,706,760 170,175,583 Citigroup Inc Banks 5,483,220 309,198,776 | 2 TEMPLETON GROWTH FUND, INC. STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Growth Fund, Inc. (continued) Industry Shares Value Common Stocks (continued) United States (continued) Comcast Corp., A Media 3,506,210 $ 243,716,657 ConocoPhillips Oil, Gas & Consumable Fuels 801,500 38,888,780 Eli Lilly & Co Pharmaceuticals 1,738,340 116,677,381 b First Solar Inc Semiconductors & Semiconductor Equipment 2,653,090 80,441,689 Gilead Sciences Inc Biotechnology 2,131,440 157,087,128 Halliburton Co Energy Equipment & Services 3,075,330 163,269,270 Hewlett Packard Enterprise Co Technology Hardware, Storage & Peripherals 6,415,070 152,678,666 JPMorgan Chase & Co Banks 2,939,600 235,667,732 Medtronic PLC Health Care Equipment & Supplies 1,119,710 81,750,027 b Michael Kors Holdings Ltd Textiles, Apparel & Luxury Goods 95,010 4,417,015 Microsoft Corp Software 4,015,270 241,960,170 Morgan Stanley Capital Markets 2,078,160 85,952,698 b,c Navistar International Corp Machinery 5,754,190 176,998,884 b NetScout Systems Inc Communications Equipment 850,920 26,548,704 Oracle Corp Software 6,194,210 248,945,300 SunTrust Banks Inc Banks 4,098,280 212,905,646 Tiffany & Co Specialty Retail 899,780 74,213,854 Twenty-First Century Fox Inc., A Media 5,194,760 146,024,704 United Parcel Service Inc., B. Air Freight & Logistics 678,440 78,644,765 4,450,881,665 Total Common Stocks (Cost $11,158,558,595) 12,552,532,739 Principal Amount* Corporate Bonds (Cost $139,126,996) 1.2% United States 1.2% d Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22 Oil, Gas & Consumable Fuels 148,571,000 154,142,413 Total Investments before Short Term Investments (Cost $11,297,685,591) 12,706,675,152 Short Term Investments 4.7% Time Deposits 4.7% Australia 3.2% National Australia Bank, 0.29%, 12/01/16 $ 430,000,000 430,000,000 United States 1.5% Bank of Montreal, 0.25%, 12/01/16 90,000,000 90,000,000 Royal Bank of Canada, 0.30%, 12/01/16 109,300,000 109,300,000 199,300,000 Total Time Deposits (Cost $629,300,000) . 629,300,000 |3 TEMPLETON GROWTH FUND, INC. STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Growth Fund, Inc. (continued) Shares Value Investments from Cash Collateral Received for Loaned Securities (Cost $1,003,200) 0.0% † Money Market Funds 0.0% † United States 0.0% † b,e Institutional Fiduciary Trust Money Market Portfolio 1,003,200 $ 1,003,200 Total Investments (Cost $11,927,988,791) 99.6% 13,336,978,352 Other Assets, less Liabilities 0.4% . 56,315,396 Net Assets 100.0% $ 13,393,293,748 † Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a A portion or all of the security is on loan at November 30, 2016. b Non-income producing. c See Note 5 regarding holdings of 5% voting securities. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund’s Board of Directors. e See Note 6 regarding investments in affiliated management investment companies. |4 TEMPLETON GROWTH FUND, INC. Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Growth Fund, Inc. (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Directors (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Investments in time deposits are valued at cost, which approximates fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded |5 TEMPLETON GROWTH FUND, INC. NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Fund’s NAV is not calculated, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At November 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 11,887,241,831 Unrealized appreciation $ 2,822,510,792 Unrealized depreciation (1,372,774,271 ) Net unrealized appreciation (depreciation) $ 1,449,736,521 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended November 30, 2016, the Fund held investments in “affiliated companies” as follows: Number of Number of Realized Shares Held Shares Value at Capital at Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Non-Controlled Affiliates Navistar International Corp (Value is 1.3% of Net Assets) 5,754,190 — — 5,754,190 $ 176,998,884 $— $— |6 TEMPLETON GROWTH FUND, INC. NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended November 30, 2016, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 51,564,862 314,379,632 (364,941,294 ) 1,003,200 $ 1,003,200 $– $– 0.0 % a a Rounds to less than 0.1%. 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of November 30, 2016, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a $ 12,552,532,739 $ — $ — $ 12,552,532,739 Corporate Bonds — 154,142,413 — 154,142,413 Short Term Investments 1,003,200 629,300,000 — 630,303,200 Total Investments in Securities $ 12,553,535,939 $ 783,442,413 $ — $ 13,336,978,352 a For detailed categories, see the accompanying Statement of Investments. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. |7 TEMPLETON GROWTH FUND, INC. NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |8 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Growth Fund, Inc. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2017 By /s/Mark H. Otani Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date January 26, 2017
